2014 NOV   8   r       10: 04r
                                                                                                                        t
                                                                                                      STA   C       S 11i'at. \ ON

                                                                                                      BY




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                        DIVISION II

    In re the Marriage of                                                              No. 43900 -0 -II


    SAMANTHA J. BADKIN,


                                              Respondent,


    and




    VINCENT L. BADKIN,                                                         UNPUBLISHED OPINION


                                              Appellant.


           JOHANSON, C. J. —                 Vincent Badkin     appeals   from ( 1)   a temporary parenting plan, an

accompanying temporary child support order, which includes back child support, a motion to

modify those orders,             and   final dissolution   orders, ( 2) sanction orders, (   3) an order denying his two

CR 60( b)       motions     to   vacate, (   4) the trial court' s failure to disqualify Samantha Badkin' s attorney,

    5) the trial court judge' s decision to preside over the trial, and ( 6) the trial court' s order to permit


Samantha' to amend the dissolution petition.




1
    We    use   the   parties'   first   names   for clarity.
No. 43900 -041



         We hold that ( 1) because temporary orders are not appealable, we do not reach the merits

of Vincent' s arguments regarding or relating to the temporary orders and the motion to modify

those   orders, (    2) because the commissioner' s original sanctions order did not become a final order


of the superior court, we do not reach the merits of the original sanctions order but we remand for


a   ruling    on   the   revision motion and vacate    the   additional sanctions orders, (   3) because Vincent


received adequate notice of the May 7 trial, the court did not abuse its discretion when it denied

his CR 60( b) motions and entered findings of fact and conclusions of law pursuant to CR 52( c),


4) because Vincent' s CR 60(b) motions do not apply to the May 7 dissolution decree and child

support order and the trial court properly denied his amended CR 60( b) motion to set aside the

June 15       qualified    domestic   relations orders (   QDROs), the   court   did   not abuse   its discretion, ( 5)


because the Badkins' child is now an adult, the specific residential provisions of the parenting plan

are moot, and the trial court did not abuse its discretion when it designated Samantha as the primary

residential parent and ordered Vincent to pay child support because substantial evidence in the

record supports these determinations, and ( 6) because the trial court properly permitted Samantha

to amend the dissolution petition, it did not manifestly abuse its discretion.

             Finally, we decline to review the attorney conflict of interest issue, Vincent' s objections to

the August 3 findings of fact and conclusions of law, and the propriety of the trial court' s decision

to preside over the May 7 trial because they are raised for the first time on appeal. Accordingly,

we affirm the trial court' s final dissolution rulings, vacate its order for additional sanctions, and


remand for a ruling on Vincent' s revision motion.




                                                             2
No. 43900 -0 -II



                                                         FACTS


                           I. PRETRIAL, TEMPORARY ORDERS, AND RELATED MOTIONS


          In 2010, Vincent and Samantha filed a petition for dissolution of their marriage. Their only

child is now an adult. Although they initially filed a joint petition, eventually Vincent revoked his

joinder and conflict ensued.


          As part of a temporary order enjoining the parties from selling or disposing of property, a

court commissioner ordered Vincent to pay $75 to Samantha " in temporary attorney fees" by May

31, 2011.    In a separate sanctions order, the commissioner also ordered Vincent' s attorney to pay

 100 for    failing   to   timely file Vincent' s financial disclosure. Vincent filed a motion for revision

of the commissioner' s sanctions, but the superior court did not enter an order ruling on the motion.

A different superior court judge later imposed an additional sanction of $100 against Vincent in

new   attorney fees        and $   100 against his attorney for failing to pay the original amounts.

          In May 2011, the trial court issued a temporary parenting plan and in June, it issued an

accompanying          child   support     order.    The parenting plan provided that Samantha would be

designated as the primary custodial parent, although the child would alternate her residence

weekly.


          In January 2012, Vincent moved to end his child support obligation, modify his back child

support, and    for primary          residential   custody   of   their   child.   On February 10, the court denied

Vincent'    s motion       to modify the parenting      plan and child support.          Vincent appeals from these


orders.
No. 43900 -041



         In February, after Samantha filed an affidavit of prejudice, the trial was reassigned to Judge

Haberly instead of Judge Dalton. In February, two months before trial, over Vincent' s objection,

the court granted Samantha' s motion to amend the dissolution petition.

         On April 18, the        original   April 23 trial date   was cancelled.         The parties were asked to


appear   to   set a new   trial date.    When they appeared, the court offered to start trial that day, but

Vincent' s attorney requested a continuance. The court granted the continuance and placed the case

on the court' s standby calendar. Kitsap County Local Civil Rules ( KCLCR) provide that parties

whose case is on the standby calendar should receive a minimum of two hours' notice for trial.

KCLCR 40( b)( 4).


          On May 1, Vincent' s attorney filed a notice of unavailability for most of May. On May 2,

the judge' s scheduler notified the parties          by   e -mail of a new       May 7     trial date.        According to

Vincent' s attorney, this e -mail notification was automatically sorted into his e -mail account' s

 saved"    folder   and   he did   not realize   that   he had   received   it   until   after   the trial.    Samantha' s


attorney also e- mailed Vincent' s attorney on May 2 to clarify his intentions regarding the May 7

trial date and to see if Vincent' s attorney needed a continuance. Neither Vincent nor his attorney

appeared at trial.


                                        II. TRIALS AND POSTTRIAL MOTIONS


          Judge Laurie proceeded with the trial on May 7, and the court entered a dissolution decree,

order of child support, and findings of fact and conclusions of law.


          On May 25, Vincent filed a CR 60(b) motion to set aside the three orders entered on May

7, based primarily        on   his attorney' s declaration.      On June 15, the court entered two QDROs


assigning half of Vincent' s 401( k) and pension plans to Samantha. Vincent filed an amended CR


                                                           4
No. 43900 -0 -II



60( b) motion to include the QDRO orders, and he amended his argument, claiming that under In

re   Marriage of Daley, 77 Wn.            App.    29, 888 P. 2d 1194 ( 1994),     and Tacoma Recycling, Inc. v.

Capitol Material       Handling    Co., 34 Wn.        App.   392, 661 P. 2d 609 ( 1983), he was at least entitled to


notice of presentation       if default   orders were entered against       him based   on   the   May   7 trial. In the


amended CR 60( b) motion, Vincent also asked that a new trial be set in front of a different judge.

On June 27, the trial court granted his motion in part and vacated the dissolution decree and child

support order. The trial court did not vacate the findings of fact and conclusions of law. The court


ordered Samantha to note a presentation hearing for her proposed dissolution decree and child

support order and offered Vincent the opportunity to respond to those proposed orders based on

the trial   court' s   May   7 findings   of   fact   and conclusions of   law. In response, Vincent objected to


these proposed final orders and argued that the orders are not supported by the May 7 findings of

fact.


            On August 3, a final dissolution decree was entered addressing the marriage dissolution,

back child support, and property issues, along with amended findings of fact and conclusions of

law. The final dissolution decree awarded Samantha past due child support, half of the community

property portions of Vincent' s pension and 401( k) plans, and it required Vincent to pay half of an

Internal Revenue Service ( IRS) debt.


            In September, there was a parenting plan and child support trial.2 In October, the court

entered its parenting plan and child support final orders as well as related findings of fact and

conclusions of law.




2 Their child' s testimony is not in the record on appeal, but the trial court did interview her.

                                                                5
No. 43900 -0 -II



                                                          ANALYSIS


                                                I. THE TEMPORARY ORDERS


           Vincent argues that the trial court erred when it ( 1) entered a temporary parenting plan,

child support order, and a back child support order, and (2) denied Vincent' s motion to modify the

temporary parenting            plan   and     child   support   orders.    Because temporary orders are not final

judgments        under    RAP 2. 2( a)( 1),   they are not appealable.

           A party may       appeal   from "[ t] he final judgment        entered   in any   action or   proceeding." RAP


2. 2( a)( 1).    A final judgment is " a judgment that ends the litigation, leaving nothing for the court to

do but    execute       the judgment." Anderson & Middleton Lumber Co. v. Quinault Indian Nation, 79


Wn.    App.      221, 225, 901 P. 2d 1060 ( 1995) (           citing Catlin v. United States, 324 U.S. 229, 233, 65

S. Ct. 631, 89 L. Ed. 911 ( 1945)),             aff'd, 130 Wn.2d 862, 929 P. 2d 379 ( 1996).

           Here, a temporary parenting plan was filed on May 27, 2011, a temporary child support

order was filed on June 3, 2011, and a temporary order for back child support was filed on August

26, 2011. Each of these temporary orders was subject to modification and revision throughout the

process         of   the Badkins'     dissolution.       The trial    court   entered    final,   appealable     orders   and




judgmentsthe dissolution decree, the final parenting plan, and the final order of child support—

after two separate trials.3 Thus, we hold that these temporary orders are not final orders subject to
appellate review.




            Likewise, the court' s order denying Vincent' s motion to modify the temporary orders is

not appealable          because it did   not end      the litigation. Anderson &       Middleton Lumber Co., 79 Wn.




3 Vincent himself filed at least four motions seeking to modify these orders prior to trial, including
a motion        for   residential credit, a motion      for   reconsideration, and a motion       for    revision.
No. 43900 -0 -II



App.   at   225.    There was a trial on the parenting plan and on the issue of child support where

Vincent had the opportunity to present evidence and, on the basis of that trial, final orders were

presented and entered on           October 12.     The order denying the motion to modify is, thus, also not

appealable.



                                                  II. THE MAY 7 TRIAL


                                                 A. NOTICE FOR TRIAL


            Vincent argues that he did not have proper notice of the May 7 trial date, that he was

deprived ofthe opportunity to present evidence, and that the May 7 findings of fact and conclusions

of law and dissolution decree should be vacated.4 Because Vincent received notice of the May 7

trial date, his argument fails.


            Due process requires that parties receive notice that is " reasonably calculated to apprise a

party of the pending proceedings affecting him and an opportunity to present his objections before

a competent        tribunal."   State   v.   Ralph Williams' N. W. Chrysler Plymouth, Inc., 87 Wn.2d 327,


335, 553 P. 2d 442 ( 1976).           An attorney does      not .have    the " authority to unilaterally    bind ...   a




hearing     officer , . .   merely   by filing   a ` notice of   unavailability.'"   In re Disciplinary Proceeding

Against     King,   168 Wn.2d 888, 906, 232 P. 3d 1095 ( 2010).             Under KCLCR, parties on the standby

calendar receive a minimum of two hours' notice for trial. KCLCR 40( b)( 4).


            Here, the judge' s scheduler e- mailed the parties to inform them that the April 23 trial would


have to be      moved.      They   were asked      to   appear on   April 23 to   set a new   trial date.   When they

appeared, the court placed the case on the standby calendar.




4 The final child support order was entered in October.


                                                              7
No. 43900 -0 -II



         On May 1, Vincent' s attorney filed a notice of unavailability and, on May 2, the court' s

scheduler sent e -mails     to both     parties   setting the trial for        May   7.   On the same day, Samantha' s

attorney   also e- mailed   Vincent' s attorney to clarify his intentions regarding the                May   7 trial. He


specifically told Vincent' s attorney that a notice of unavailability is not the same as a continuance

and that he would need to file a continuance if he could not appear.

         We hold that this e -mail notice was reasonably calculated to give Vincent notice of pending

proceedings because the judge' s scheduler had contacted Vincent' s attorney and corresponded

with   him in that    manner and at       the    same e- mail address          before.    Samantha' s attorney had also

corresponded with him at that address and had given him additional notice of the possibility of a

May 7 hearing. Finally, KCLCR requires only that those on the standby calendar have two hours'

notice   for trial. KCLCR 40( b)( 4). Vincent admits that he received the scheduler' s e- mail, offers


no explanation for his failure to communicate with Samantha' s attorney, despite the court' s

intention to conduct the trial within a month of the April 23 hearing, and fails to argue that e -mail

notice was       not reasonable under      the     circumstances.         The court scheduler' s e -mail, as well as


Samantha' s attorney' s e -mail, gave Vincent five days' notice of the May 7 trial. Thus, we conclude

that Vincent had adequate notice.


                                    B. POSTTRIAL AND THE CR 60( B) MOTIONS


          Vincent argues that the trial court abused its discretion when it denied his CR 60( b) motion

for   relief   from the   May   7   orders and    findings   of   fact   and   the June 15 QDROs.      We hold that the


CR 60( b) motion is inapplicable to the May 7 parenting plan, child support order, and dissolution

decree because the trial court vacated those orders on June 27 and that the trial court did not abuse


its discretion in denying Vincent' s CR 60( b) motion.


                                                              8
No. 43900 -0 -II



            We review a trial court' s decision on a CR 60( b) motion for an abuse of discretion. Mitchell

v.   Wash. State Inst. of Pub.       Policy,   153 Wn.   App.    803, 821, 225. P. 3d 280 ( 2009), review denied,


169 Wn.2d 1012 ( 2010).            In reviewing a CR 60( b) motion, we review only the decision of the trial

court and not        the underlying judgment.      Bjurstrom v. Campbell, 27 Wn. App. 449, 450 -51, 618

P. 2d 533 ( 1980).        Because a CR 60( b) motion is " addressed to the sound discretion" of the trial


court, we do not address arguments that were not made to the trial court. Jones v. City ofSeattle,

179 Wn.2d 322, 337 -38, 314 P. 3d 380 ( 2013).              CR 52( c) permits a trial court to enter findings of


fact if a party has failed to appear at a trial.5
                          1. THE MAY 7 FINDINGS OF FACT AND CONCLUSIONS OF LAW


            Vincent filed two CR 60( b) motions to set aside the May 7 findings of fact and conclusions

of   law:     one    on   May   25   and   an amended motion on        June 22.     The first motion argues only

inadequate notice of trial. Because Vincent received adequate notice of the trial date as discussed

above, this argument fails.


            We turn now to his amended motion. Vincent' s amended CR 60( b) motion sought to set


aside the May 7 orders as well as the June 15 QDROs and relied on two cases from Division One

of   this   court,   Daley   and   Tacoma   Recycling,   for the   proposition   that   under   CR 52( c), Vincent was


entitled to notice of presentation of the findings of fact and conclusions of law entered after the



5 CR 52( c) states,
            Unless an emergency is shown to exist, or a party has failed to appear at a hearing
            or trial, the court shall not sign findings of fact or conclusions of law until the
            defeated party or parties have received 5 days' notice of the time and place of the
            submission, and have been served with copies of the proposed findings and
            conclusions.      Persons who have failed to appear at a hearing or trial after notice,
            may, in the discretion of the trial court, be deemed to have waived their right to
            notice of presentation or previous review of the proposed findings and conclusions.



                                                             9
No. 43900 -0 -II



May     7 trial. We disagree           with   Vincent' s interpretation            of   these    cases and     CR 52( c),   agree with



the   Daley      court' s   interpretation    of   CR 52( c),     and hold that as to the May 7 findings of fact and

conclusions of law, the trial court did not abuse its discretion when it denied Vincent' s amended


CR 60( b) motion.


            Vincent' s reliance on Tacoma Recycling is misplaced because, in that case, Division One

interpreted       a now superseded version of             CR 52( c).       In 1980, the         rule read, "   Unless an emergency

is shown to exist, the court shall not sign findings of fact or conclusions of law until the defeated


party   or parties        have    received   5 days'    notice."     CR 52( c) ( 1967).            The version of CR 52( c) that


applies to this case and that the Daley court interpreted requires five days' notice unless there is

an    emergency "        or a   party has failed to     appear at a       hearing or trial."        ( Emphasis     added.)    The rule


was changed specifically to permit trial courts to enter findings of fact and conclusions of law after

a   trial   at   which      one   party fails to      appear.      Thus, Vincent was not entitled to notice of the


presentation of the May 7 findings and conclusions because he failed to appear at trial.

            Vincent also relies on Daley, but misconstrues its holding. In Daley, judgment was entered

under       CR 55   as    if the defeated party had           never " entered an appearance."                77 Wn.   App.   at   32. In


Daley, Division One of this court reversed a default order entered under CR 55 because it held that

the rule does not apply where the husband accepted service, filed a pro se response, and attended

a status conference, although             he did      not appear at       trial.   77 Wn.        App.   at   29, 31 -32. The court' s


holding, therefore, was that the trial court erred because it applied an incorrect rule in that case,

CR 55.           Daley,     77 Wn.    App.    at   31 - 32.    The   Daley     court     further held that " if [the wife] had


proceeded to trial and presented evidence on the record, then the trial court would have had the




                                                                     10
No. 43900 -0 -II



authority   under    CR 52 to      enter   findings,   conclusions, and       judgment   without notice."   77 Wn. App.

at 32.


          Here, that is precisely what happened. Like in Daley, although Vincent was not present at

the May 7 trial, he did enter an appearance in the case, was represented by an attorney, and

participated actively. Further, Samantha presented evidence at trial and accordingly the findings

of fact and conclusions of law were properly entered under CR 52( c) because Vincent failed to

appear at trial, despite adequate notice.6 This is the exact procedure that the Daley court approved.

77 Wn. App. at 31 -32. Vincent is correct that Daley guides our decision but is mistaken as to its

holding. Because Vincent makes no other argument that the trial court abused its discretion when

it denied his amended CR 60( b) motion as to the May 7 findings of fact and conclusions of law,

we affirm.



                                                 2. THE JUNE 15 QDROs


          In his amended CR 60( b) motion, Vincent also argued that the QDROs were entered


improperly     because the trial       court   did   not give proper notice of presentation under           CR 52( c). He


relied on    Tacoma      Recycling      and   Daley    to   support   this   position.   As discussed above, CR 52( c)


requires notice of presentation of             the findings    of    fact   and conclusions of   law. He is not entitled


under CR 52( c) to notice of presentation of QDROs. Moreover, Division One' s decisions in Daley

and Tacoma Recycling do not support Vincent' s argument. Therefore, he has not carried out his




6
    CR 40( a)( 5)   states, "   Either party, after the notice of trial, whether given by himself or the adverse
party, may bring the issue to trial, and in the absence of the adverse party, unless the court for good
cause otherwise directs, may proceed with his case."

                                                                11
No. 43900 -0 -II



burden to show that the trial court abused its discretion when it denied his motion to set aside the


June 15 QDROs.


         3. THE MAY 7 DISSOLUTION DECREE, CHILD SUPPORT ORDER, AND PARENTING PLAN


          On June 27, the trial court granted Vincent' s amended CR 60( b) motion in part and vacated


the May 7 dissolution decree, child support order, and parenting plan. The court ordered notice of

presentation and gave Vincent an opportunity to respond. Vincent took the opportunity and filed

objections. Because he prevailed on the amended CR 60(b) motion with respect to the dissolution


decree, child support order, and parenting plan, we decline to review those issues.

          We conclude that because Vincent received e -mail notification of the trial date five days


in advance, at an address through which he had communicated with the court, and because

opposing counsel had also sent an e -mail to him as reminder of the trial date, Vincent had adequate

notice   of   trial.   We also affirm the trial court' s decision on Vincent' s two CR 60( b) motions

because ( 1)     CR 52( c) permits the trial court to enter findings of fact and conclusions of law if


Vincent fails to       appear at a   trial   or   hearing, ( 2)   Vincent had notice of presentation before the trial


court entered the June 15 QDROs, and ( 3) Vincent prevailed on the amended CR 60( b) motion


with respect to the dissolution decree, child support order, and parenting plan.

                       III. THE FINAL PARENTING PLAN AND ORDER OF CHILD SUPPORT


          Vincent argues that insufficient evidence supports the trial court' s findings of fact entered


pursuant to the September 10 and 11 trial on the parenting plan. He also argues that the trial court




                                                                  12
No. 43900 -0 -II



abused    its discretion in adopting the final parenting            plan.       We affirm the trial court' s decision to


designate Samantha as the primary residential parent to the extent that determination affects child

support.       Because their child is now an adult, however, any issue related to the residential

provisions of the final parenting plan is moot.

          We review a trial court' s decision to adopt a parenting plan for an abuse of discretion. In

re   Marriage ofKatare, 175 Wn.2d 23, 35, 283 P. 3d 546 ( 2012), cert. denied, 133 S. Ct. 889 ( 2013).


We will uphold a trial court' s order of child support absent a manifest abuse of discretion. In re


Marriage of Mattson, 95 Wn.                 App.   592, 599, 976 P. 2d 157 ( 1999).              A trial court abuses its


discretion      when    its decision is "     manifestly unreasonable or based on untenable grounds or

untenable reasons."         Katare, 175 Wn.2d           at   35.    An   appeal       is   moot when "   it presents purely

academic       issues   and where   it is   not possible     for the   court    to   provide effective relief."   Klickitat


County Citizens Against Imported Waste v. Klickitat County, 122 Wn.2d 619, 631, 860 P. 2d 390,

866 P. 2d 1256 ( 1993).       We review a trial court' s decision for substantial evidence to support the


findings of fact and determine whether the findings of fact support the conclusions of law.


Casterline      v.   Roberts, 168 Wn.   App.       376, 381, 284 P. 3d 743 ( 2012). Evidence is sufficient when


it is   enough   to " persuade   a rational   fair -minded    person     that   a   finding is true."   Casterline, 168 Wn.


App.     at   381 ( citing Hegwine    v.    Longview Fibre Co.,          132 Wn. App. 546, 555 -56, 132 P. 3d 789

 2006), aff'd, 162 Wn.2d 340, 172 P. 3d 688 ( 2007)).                    We consider unchallenged findings of fact




7 Vincent also appeals the trial court' s order denying his motion to stay the child support order
pending       appeal.   He did not include that motion or the related order in the record on appeal and,
thus, there is no final order or record relating to the final order for this court to review. RAP 9.2( b).

                                                               13
No. 43900 -0 -II



to be   verities on appeal.   Casterline, 168 Wn. App. at 381 ( citing Cowiche Canyon Conservancy

v. Bosley, 118 Wn.2d 801, 808, 828 P. 2d 549 ( 1992)).

          Samantha   and   Vincent'   s child    turned 18 in   July   2014.   Therefore, any issue regarding

residential provisions in the parenting plan are purely academic. Klickitat County Citizens Against

Imported Waste, 122 Wn.2d           at   631.    We, therefore, cannot offer Vincent any relief from the

residential provisions of the final parenting plan. That issue is moot.

          However, review is proper to the extent that Vincent seeks review of the parenting plan' s

implications on his child support obligations. Vincent argues that it was an abuse of discretion to


designate Samantha the primary residential parent because, despite the temporary parenting plan' s

provision that awarded each parent alternating weeks of custody, their child was actually living

with him and he was bearing all of the financial responsibility while paying child support to

Samantha.


          In order to grant Vincent the relief from the child support orders that he seeks, we must


determine that the trial      court either (    1)   abused its discretion when it designated Samantha the


primary residential parent, or ( 2) abused its discretion when it found that Vincent was not in dire

financial straits and, thus, the ordered child support amount was improper. A trial limited to the


issues of the parenting plan and child support occurred on September 10 and 11.

          The first issue is whether the trial court abused its discretion when it awarded primary

residential custody to Samantha, thereby guaranteeing Vincent' s larger support responsibility. The

trial court considered the relevant statutory language in RCW 26. 09. 184 and . 187 and found that

the most relevant factors to this case were ( 1) the emotional stability of the child, (2) providing for

the child' s changing needs, and ( 3) minimizing exposure to parental conflict. It is undisputed that


                                                           14
No. 43900 -0 -II



the   child would prefer      to live   with   her father. The court found that the child' s preference should


be considered and that she would prefer to live with her father but that she enjoyed spending time

with   her   mother and also wanted          to improve their relationship.           The court determined that it was


in the child' s best interest to live with her mother because her father exposed her to and involved


her excessively in the dissolution litigation and was focused too much on money and not enough

on how the conflict might affect their child. In court, Samantha stated that she was willing to let

Vincent have full custody in             order       to    end   the    conflict.   The court found that Samantha' s


selflessness, coupled with Vincent' s rage, indicated that Samantha' s home would likely create a

more emotionally stable situation for the child.

         The court' s October 12 findings of fact on this issue are supported by the September trial

testimony. Finding of fact D, for example, states that the temporary parenting plan' s alternating

weeks of custody was not working for their child. This finding was supported by Samantha' s and

Vincent'     s   testimony.   Finding     of    fact N      stated     that " Mr. Badkin' s behavior at trial, in some



instances, demonstrated venom and hatred and exposure of the child to that on a constant basis is

unhealthy."        Clerk' s Papers ( CP)       at   565.    This finding of fact is supported by the trial court' s

observations of Vincent' s venomous and unsettling demeanor at trial. The court also reasonably

concluded that this demeanor would lead to isolation of the child from Samantha. Finding of fact

P   states   that "[ t]here has not been a stable residential placement for the child in the fahter' s [ sic]


home in the last 8       months."       CP     at   566.    This is supported by Vincent' s testimony that he has

moved, at times with their child, from a space in his attorney' s home to a more permanent

residence, but that there were ongoing renovations of an indeterminate length that required Vincent

to vacate the permanent residence and live in a unit above the garage. Finding of fact 0 states that


                                                                  15
No. 43900 -0 -II



based on Samantha' s testimony and pictures of her living space, the child' s space in Samantha' s

home was adequate. These findings of fact alone are sufficient to support a conclusion that it was

not an abuse of discretion to designate Samantha as the residential parent.


        Vincent does not argue that the trial court' s reasons for designating Samantha as the

residential parent are unreasonable, untenable, or an abuse of its discretion. Accordingly, we hold

that sufficient evidence supports the trial court' s findings and the findings support the conclusion

that Samantha      should   be designated the primary      residential parent.       Thus, the trial court did not


abuse its discretion in reaching this conclusion.

         The second issue is 'whether the trial court abused its discretion when it found that Vincent

was not   in dire financial    straits such   that the   ordered child support amount was             improper.   On


September 14, 2012, the trial court made comprehensive' oral rulings rejecting Vincent' s request

for a modification of back child support and finding that he was not in dire financial straits and did

not qualify for any sort of modification.

         The court discussed the following facts leading to its conclusion that Vincent was not in

dire financial straits:


         He    makesapproximately $ 5300 a month in salary, $ 31. 50 an hour plus whatever
         increase he recently received. He' s paid no rent since January of 2012. He has
         paid for utilities in his current location, roughly $400. He has voluntarily increased
         his   car payment expense ....       The third reason that request [ to find that Vincent is
         in dire financial straits] is denied is that [Vincent] had a simple remedy available to
         him that he chose not to pursue, that was to simply follow the temporary parenting
         plan that had been Court ordered of week on/ week off.


Report of Proceedings ( Sep. 14, 2012) at 3 -4. This finding was based on Vincent' s testimony and

on   his financial declarations. The    most persuasive        factor   was   the final   one:   if Vincent had made


sure that their child was with Samantha during her weeks and with him during his weeks, his


                                                          16
No. 43900 -0 -II



financial outlays for the child' s benefit would have more accurately reflected what the temporary

parenting    plan envisioned.            The record, therefore, supports the trial court' s determination that


Vincent was not in dire financial straits and he does not offer facts sufficient to demonstrate an


abuse of     discretion.       Therefore, we hold that the trial court did not abuse its discretion when it


found that he was not in dire financial straits.

                               IV. SANCTIONS AGAINST VINCENT AND HIS ATTORNEY


           Vincent contends that a court commissioner improperly ordered him to pay $75 in attorney

fees to Samantha             and   improperly    ordered   his attorney to pay $     100 for failing to timely file

Vincent' s financial disclosures. We decline to review the commissioner' s sanction orders while a


revision motion is still pending.

           In general, appeal to the Court of Appeals must be of a. final decision of the superior court.


RAP 2. 1, 2. 2( a).     "[    I] n all matters decided by a commissioner the parties are entitled to revision

by   a   judge   of   the   superior court."    State v. Wicker, 105 Wn. App. 428, 431, 20 P.3d 1007 ( 2001)

 citing RCW 2. 24. 050). Unless a motion for revision is made within 10 days, the commissioner' s


orders become orders of the superior court and are subject to appellate review like the orders of a

superior court judge. RCW 2. 24. 050.


           On May 6, 2011, the commissioner ordered sanctions against Vincent' s attorney in the

amount of $100. On the same day, the commissioner also ordered Vincent to pay $75 in attorney

fees to Samantha as part of a written order enjoining the parties from disposing of their property

during     the dissolution.         On   May    12, Vincent filed   a motion   for   revision of   both   orders.   The




                                                              17
No. 43900 -0 -II



superior court did not issue a written order on Vincent' s motion.8 Because Vincent filed a timely
motion for revision and the superior court did not rule on that motion, the commissioner' s orders

for   sanctions     did   not    become     orders of   the   superior court.   RCW 2. 24. 050. Pursuant to RAP 2. 1


and 2. 2( a), we decline to review those orders.


              Vincent next argues that because the trial court had not yet ruled on his motion for revision


of the commissioner' s sanction orders, the additional sanctions that it imposed for failure to pay

were also improper. We agree.


              On August 26, 2011, the trial court imposed additional sanctions on both Vincent and his


attorney in the amount of $100 each for failure to pay the sanctions that the commissioner ordered.

Because Vincent filed a timely motion for revision and no formal order was entered, that motion

is   still    pending.        Accordingly, the later sanctions for failure to comply with the initial sanction

orders were not proper.               We, therefore, vacate the court' s August 26 sanction orders and remand


for a ruling on the motion for revision of the commissioner' s order.

                                     V. ISSUES RAISED FOR THE FIRST TIME ON APPEAL


              Vincent    raises    three   arguments    for the first time   on appeal.   Because Vincent raises each


of these issues for the first time on appeal, we decline to review them.


              We generally decline to review an argument that is raised for the first time on appeal. RAP

2. 5(   a);   Mellish    v.   Frog   Mountain Pet Care, 172 Wn.2d 208, 221 -22, 257 P. 3d 641 ( 2011).           We


may review an argument for the first time on appeal if the issue concerns a " manifest error affecting



8
  According to Vincent, a hearing on the motion was held and Judge Spearman planned to deny
the motion in a written order. He apparently did not have the opportunity to sign the order before
he passed away and the transcript of that hearing is not in the record on appeal.


                                                                  18
No. 43900 -0 -II



a constitutional right."      RAP 2. 5( a)( 3); Mellish, 172 Wn.2d    at   221. The appellant has the burden


 to provide an adequate record to review [his] issues" and if he does not, the trial court' s decision


stands.   Fahndrich     v.   Williams, 147 Wn.   App.   302, 307, 194 P. 3d 1005 ( 2008); RAP 9. 2( b).


                                 A. CONFLICTS WITH SAMANTHA' S ATTORNEY


          Vincent argues that the trial court erred when it permitted Samantha' s attorney to represent

her despite   a conflict of    interest. However, Vincent made no formal motion to the trial court to


disqualify Samantha' s counsel and makes no argument here that the potential conflict affects a

specific constitutional right.      There are no facts, apart from vague references, in the record or in


Vincent' s briefing that provide this court with a basis to decide whether a conflict even existed

and no assertion that any prejudice resulted. Fahndrich, 147 Wn. App. at 307. Because Vincent

raises the attorney conflict issue for the first time on appeal, we decline to address it.

                    B. THE AUGUST 3 FINDINGS OF FACT AND CONCLUSIONS OF LAW


          Vincent argues that the August 3 findings of fact and conclusions of law were entered


contrary to CR 52( b) because they were entered more than 10 days after the May 7 findings of fact

and conclusions of law.9 We decline to review an issue raised for the first time on appeal.

          CR 52( b) states that a party may, within 10 days after entry of a judgment, move the court

to amend its findings of fact or make additional findings of fact " and may amend the judgment

accordingly."       CR 52( b).    However Vincent did not object to the August 3 findings of fact and


conclusions    of   law below.      On August 31, he filed a CR 60( b) motion objecting only to the

language in the dissolution decree' s back child support order and without a request for amended




9 It was these findings of fact and conclusions of law that resulted in an order to pay half of the
community IRS debt; Vincent owed $778. 50.
                                                         19
No. 43900 -0 -II



or additional findings of fact, as CR 52( b) requires. This motion, in fact, made no reference to CR


52 itself. Moreover, Vincent makes no argument that the August 3 findings of fact and conclusions

of   law   concern a manifest error        affecting   a constitutional right.   We decline to review Vincent' s


CR 52( b) argument for the first time on appeal.

                                                 C. JUDGE SHUFFLING


           Vincent argues that Judge Laurie acted improperly when she presided over the May 7 trial

because the case was preassigned to Judge Dalton and then improperly reassigned to Judge

Haberly. We decline to review this issue because Vincent raises it for the first time on appeal and

fails to provide an adequate record for our review.


           In order to preserve this issue for appeal, Vincent must at least bring " the facts before the

trial judge   and ...    seek [   her]   recusal."   Henriksen v. Lyons, 33 Wn. App. 123, 128, 652 P. 2d 18

 1982),    review   denied, 99 Wn.2d 1001 ( 1983). Although Vincent made several general complaints


below about the judges who had heard his case, he did not make a motion asking Judge Laurie,

who presided over the trial and entered the orders to which he objects, to recuse herself and did


not argue bias or harm from her decisions. In his June 22 amended CR 60( b) motion, he also failed


to present relevant facts about any alleged bias and presents no legal or factual argument here that

Judge Laurie' s decision to preside over the case was improper, prejudicial, or that it affected a


specific constitutional right nor does he provide any record, apart from Vincent' s attorney' s vague

affidavit, filed on August 2, that would permit this court to determine whether bias or conflict

existed.    RAP 2. 5(   a)(   3); Fahndrich, 147 Wn.      App.   at   307; RAP 9. 2( b). We decline to review the


propriety of Judge Laurie' s decision to preside over this case for the first time on appeal.




                                                            20
No. 43900 -0 -II



                                   VI. MOTION TO AMEND DISSOLUTION PETITION


          Vincent argues that the trial court abused its discretion when it permitted Samantha to file

an amended petition           for dissolution         without reason.     Because Vincent fails to show a manifest


abuse of discretion, we affirm.


          We review the trial court' s decision to permit amendment of pleadings under CR 15 for a


manifest abuse of        discretion. Herron            v.   Tribune Publ' g Co., 108 Wn.2d 162, 165, 736 P. 2d 249


 1987).     A trial court commits a manifest abuse of its discretion when its decision is manifestly

unreasonable or based on untenable grounds or untenable reasons. In re Marriage ofMuhammad,

153 Wn.2d 795, 803, 108 P. 3d 779 ( 2005).                     CR 15( a) provides, in pertinent part, that a party may

amend     its   pleadings "   by   leave   of court" and       that leave to   amend should    be   given "
                                                                                                              freely ...   when




justice   so requires."       The   purpose of        CR 15 is to "` facilitate   a proper   decision   on   the   merits '   and



to   give notice    to   either    party   of   the   potential claims and      defenses.    Herron, 108 Wn.2d at 165


 quoting Caruso v. Local Union 690 oflnt' l Bhd. ofTeamsters, 100 Wn.2d 343, 349, 670 P. 2d 240

 1983)).


           Two months before trial, the court granted Samantha' s request to amend the dissolution


petition under CR 15. Vincent filed an amended answer prior to trial. Vincent does not cite to any

authority or support for his position that the trial court' s decision was untenable or manifestly

unreasonable. The trial court properly granted leave to amend the petition in order to conform the

pleadings to the parties' current positions and, in the interest of fairness, Vincent was permitted to

respond.        Therefore, we hold that the trial court did not manifestly abuse its discretion when it

permitted Samantha to amend the dissolution petition.




                                                                  21
No. 43900 -0 -I1



                                                VII. ATTORNEY FEES


             Vincent argues that he should receive " costs on appeal" as attorney fees. Br. of Appellant

at   55.    We disagree.     A party requesting attorney fees must " devote a section of its opening brief

to the      request   for the fees   or expenses."   RAP 18. 1( b).   The requesting party must also have the

right      to attorney fees based    on " applicable   law." RAP 18. 1( a).


             Vincent devotes only one sentence of a summary paragraph to his request for attorney fees,

and does not argue that he has a right to attorney fees under applicable law. His request for attorney

fees on appeal is therefore denied.


             We affirm the trial court' s final dissolution rulings, remand for a ruling on Vincent' s
revision motion, and vacate its order for additional sanctions.


             A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2. 06. 040,


it is so ordered.




 We concur:




                                                            22